EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:
Claim 1 line 26
Delete “5”

Claim 2 line 4
Delete “their”, Insert - - the unit nursery beds - -

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Ito (WO 2017110371) does not teach or render obvious a seedling transplanter with a seedling tray supported by a frame with a nursery bed having individual unit nursery beds, a hydroponic panel supported by the frame and provided with holes for storing each of the unit nursery beds and a holding member supported by the frame pivotally around a vertical axis and vertically movably while allowing advancing to the seeding tray side and receding from the seeding tray to separate the unit nursery bed on the seedling tray from the nursery bed, hold the unit nursery bed, insert the held unit nursery bed into the hole of the hydroponic panel, and .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644